Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 02, 2016

The Court of Appeals hereby passes the following order:

A16A0971. CHRISTOPHER H. CARTER v. DEKALB COUNTY, GEORGIA
    et al.

      Christopher Carter sought a declaratory judgment and a mandamus requiring
DeKalb County to issue a certificate of appropriateness to allow him to make a
material change to property located within a historic district. After the court ruled
against him, Carter filed this direct appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5). Because this case involves the denial of a request for mandamus
relief, jurisdiction lies in the Supreme Court. See Ladzinske v. Allen, 280 Ga. 264
(626 SE2d 83) (2006). Accordingly, this appeal is hereby TRANSFERRED to the
Supreme Court for disposition



                                        Court of Appeals of the State of Georgia
                                                                             03/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.